UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2061



HENDRIK KARUNDENG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-192-511)


Submitted:   May 17, 2006                   Decided:   June 1, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alex Chanthunya, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Song E. Park, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hendrik Karundeng, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the Immigration Judge’s order denying

relief   from   removal.   Karundeng    contends   that   the   Board   and

Immigration Judge erred in finding him ineligible for withholding

of removal.

           “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Having conducted our review, we conclude that substantial evidence

supports the finding that Karundeng failed to establish eligibility

for withholding of removal.

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                - 2 -